Case 1:19-cv-00055-RJS Document 2 Filed 06/06/19 Page 1 of 15
           Case 1:19-cv-00055-RJS Document 2 Filed 06/06/19 Page 2 of 15




L. MILES LEBARON (#8982)
MELINDA C. HIBBERT (#6098)
LEBARON & JENSEN, P.C.
1513 North Hill Field Rd., Ste. 1
Layton, Utah 84041
Telephone: 801-773-9488
Facsimile: 801-773-9489
miles@lebaronjensen.com
Attorneys for Plaintiff


                      IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF UTAH


DURK MURDOCK, and individual;                                  COMPLAINT

      Plaintiff,
                                                  Civil No. 1:19-CV-00055
vs.
                                                  Judge: Robert J. Shelby
UNION PACIFIC RAILROAD
COMPANY, a Delaware corporation;

      Defendant.




      COMES NOW the Plaintiff, Durk Murdock (“Plaintiff”), by and through

counsel, and hereby complains against Union Pacific Railroad (“Defendant”), as

follows:

                         JURISDICTION, VENUE, AND PARTIES

      1.           Plaintiff is an individual residing in Weber County, State of Utah.

      2.           Defendant was and is now a duly organized and existing corporation


                                              1
               Case 1:19-cv-00055-RJS Document 2 Filed 06/06/19 Page 3 of 15



incorporated under the laws of the State of Delaware and is engaged in business as a

common carrier in interstate commerce doing business in the State of Utah and other

states.

          3.            At all times herein mentioned, Plaintiff’s duties as an employee of

Defendant were in furtherance of and directly, closely, or substantially related to,

and affected, Defendant’s interstate commerce.

          4.            The injuries sustained by Plaintiff arose in the course of Plaintiff’s

employment with Defendant.

          5.            Plaintiff brings this action against Defendant under the provisions of

the Federal Employers’ Liability Act as set forth in 45 U.S.C. §§ 51-60, et seq.,

regulations promulgated under the authority of those sections, and other federal

safety laws.

          6.            This Court has jurisdiction over this lawsuit under 45 U.S.C. § 56,

because Defendant was doing business in the State of Utah at the time this action

commenced.

          7.            The United States District Court for the District of Utah is the

appropriate forum for this action because, among other reasons, the incident at issue

occurred in the State of Utah, and Plaintiff and the following witnesses reside in the

State of Utah:

                   a.       Plaintiff
                   b.       Brandon Wintle, M.D., treating physician; 1915 W. 5950 S., Roy, UT


                                                      2
            Case 1:19-cv-00055-RJS Document 2 Filed 06/06/19 Page 4 of 15



                         84067
                c.       H. Colman Herrod, M.D., treating radiologist, 4401 Harrison, Blvd,
                         Ogden, UT 84403

                                   GENERAL ALLEGATIONS

       8.            Plaintiff re-alleges and reincorporates the allegations in paragraph 1

through 7 above as if fully set forth herein.

       9.            On June 7, 2016, Plaintiff was performing his duties related to his

employment as a “brakeman.” Among his duties, he was responsible to engage and

disengage the brake mechanisms on assigned locomotive rail cars.

       10.           The brake mechanism is engaged and disengaged by turning a large

wheel typically located on the rear of the rail car close to the top. The location of the

wheel requires the brakeman to either climb to the top of the car and turn the wheel by

hand, or use a “brake stick” which can be extended and used from the ground.

       11.           The brake stick is used to assist in eliminating exposure to risk and injury

associated with ascending and descending rail cars to engage and disengage brakes.

       12.           Brake sticks are equipped with a mechanism that allows the pole portion

of the stick to be extended to the desired length in order to reach the brake wheel. Once

extended to the desired length, a lock on the brake stick is designed to prohibit the

extension pole portion of the brake stick from extending or contracting while in use.

       13.           Defendant provided Plaintiff with a brake stick which Defendant stored

attached to the locomotive assigned to Plaintiff on and before June 7, 2016.



                                                   3
         Case 1:19-cv-00055-RJS Document 2 Filed 06/06/19 Page 5 of 15



       14.      Defendant had previously required Plaintiff to use the brake stick even

though Plaintiff informed Defendant of his concern that due to the design of the brake

stick someone would eventually be injured even when using the brake stick as intended.

       15.      On the date of the incident, Plaintiff was engaged in using the brake stick

as intended.

       16.      As Plaintiff began to rotate a brake wheel, the extension pole on the brake

stick suddenly and unexpectedly extended which caused Plaintiff to lose his balance and

fall to the ground and injure his back.

       17.      Soon after the incident, Plaintiff reported to his supervisor what had

occurred. On or about June 15, 2016, Plaintiff reported his injuries and completed an

employee personal injury claim report.

       18.      Plaintiff experienced intense pain in his back due to the injury received

on June 6, 2016 and was unable to work as a result.

       19.      Plaintiff attempted to work a shorter shift without the aid of pain

medications but was unable to do so due to the intense pain in his back.

       20.      Due to the injuries Plaintiff sustained on June 7, 2016, Plaintiff was forced

to take early retirement at age forty-seven (47) rather than be allowed to work until the

ordinary retirement age of sixty-five (65).

       21.      As a result of Plaintiff’s forced early retirement, he has suffered both

economic and noneconomic damages.



                                               4
         Case 1:19-cv-00055-RJS Document 2 Filed 06/06/19 Page 6 of 15



                                     FIRST CAUSE OF ACTION
                               FEDERAL EMPLOYERS’ LIABILTY ACT
                                        45 U.S.C. §§ 51-60

       22.    Plaintiff re-alleges and reincorporates the allegations in paragraphs 1

through 21 above as if fully set forth herein.

       23.    The defective condition of the brake stick made it unsafe to operate because,

among other things, the locking mechanism would not secure the extension pole properly

to prevent sudden and unexpected extension or contraction.

       24.         The locomotive was “in use” at the time.

       25.         On June 7, 2016, and before, Defendant had the statutory non-delegable

duty to exercise ordinary care to provide Plaintiff a reasonably safe place to work which

includes the continuing duty to maintain it’s locomotives and all parts and appurtenances

in proper condition, safe to operate, and without unnecessary danger of personal injury;

and, among other things:

              a.       the duty to inspect, maintain and repair the locomotive to discover,
                       remedy, and/or guard against a defective condition, including
                       defective conditions to the brake stick Plaintiff was required to use;

              b.       the duty to warn Plaintiff of the presence of the defective condition
                       of the brake stick;

              c.       the duty to immediately remove the defective brake stick from use
                       and provide Plaintiff with a properly functioning brake stick; and

              d.       the duty to comply with Federal regulations governing the
                       inspection and condition of its locomotives, including, but not limit
                       to, 49 C.F.R Chapter II, FRA DOT Part 229, Railroad Locomotive
                       Safety Standards, §§ 229.21, 229.23, 229.45, 229.46, FRA DOT Part
                       232, Brake System Safety Standards For Freight And Other Non-

                                                 5
         Case 1:19-cv-00055-RJS Document 2 Filed 06/06/19 Page 7 of 15



                      Passenger Trains And Equipment; End of Train Devices, §§ 232.103,
                      232.105, and 232.111.

       26.        On or before June 7, 2016, Defendant, through its agents, servants and

employees other than Plaintiff, negligently and carelessly failed to exercise ordinary care

to comply with the duties enumerated above, a result of which caused Plaintiff’s injuries.

       27.        On or before June 7, 2016, Defendant had been placed on notice through

its agents, servants, and employees that the brake stick was defective and could result in

injury. Defendant negligently and carelessly failed to exercise ordinary care in removing

the defective brake stick from operation and providing Plaintiff with a properly

functioning brake stick.

       28.        By reason of the facts as set forth above and as a result thereof, Plaintiff

received injuries to his back.

       29.        Plaintiffs injuries have been painful, disabling and incapacitating, and

for an indefinite time in the future will be painful, disabling and incapacitating, and have

and will and in the future cause Plaintiff physical pain and suffering.

       30.        Plaintiffs injuries have impaired Plaintiff’s ability to enjoy life including

recreational activities and work-related activities and will continue to impair Plaintiff’s

future ability to enjoy life.

       31.        Plaintiff was forced to and did incur medical expenses directly related to

the injuries he sustained because of the defective brake stick.




                                                 6
         Case 1:19-cv-00055-RJS Document 2 Filed 06/06/19 Page 8 of 15



       32.         Because of the injuries caused by the defect, Plaintiff has sustained loss

of wages and loss of fringe benefits. Plaintiff’s earning capacity is permanently impaired

due to his injuries.

       33.         Accordingly, Plaintiff makes the follow claim for damages:

              a.       Any noneconomic losses or injuries which Plaintiff has suffered to
                       date or which Plaintiff may suffer in the future, including: physical
                       and mental pain and suffering, inconvenience, emotional stress, and
                       impairment of quality of life;

              b.       Any economic losses or injuries which Plaintiff has suffered to date
                       or which Plaintiff will likely suffer in the future, including: loss of
                       earning or damage to his ability to earn money in the future;
                       reasonable and necessary medical treatment, and other expenses;
                       loss of fringe benefits; diminution of retirement benefits; and cost
                       associated with vocational rehabilitation; and

              c.       Any physical impairment or disfigurement.

       WHEREFORE, Plaintiff respectfully prays for a money judgment in favor of

Plaintiff and against Defendant for special and general damages in an amount to be

proven at trial and for his costs of suit incurred herein and all other relief that this Court

deems just and appropriate.

                            SECOND CAUSE OF ACTION
                       NEGLIGENT FAILURE TO TRAIN PLAINTIFF

       34.    Plaintiff re-alleges and reincorporates the allegations in paragraphs 1

through 33 above as if fully set forth herein.

       35.    At all times on or before June 7, 2016, Defendant had the non-delegable

duty to exercise ordinary care in providing Plaintiff training related to Plaintiff’s


                                                 7
         Case 1:19-cv-00055-RJS Document 2 Filed 06/06/19 Page 9 of 15



assigned responsibilities including the safe and proper manner in which to use the

brake stick.

       36.     At all times on or before June 7, 2016, Defendant failed to train Plaintiff

concerning the safe and proper manner in which to use the brake stick.

       37.          Accordingly, Plaintiff makes the follow claim for damages:

               a.       Any noneconomic losses or injuries which Plaintiff has suffered to
                        date or which Plaintiff may suffer in the future, including: physical
                        and mental pain and suffering, inconvenience, emotional stress, and
                        impairment of quality of life;

               b.       Any economic losses or injuries which Plaintiff has suffered to date
                        or which Plaintiff will likely suffer in the future, including: loss of
                        earning or damage to his ability to earn money in the future;
                        reasonable and necessary medical treatment, and other expenses;
                        loss of fringe benefits; diminution of retirement benefits; and cost
                        associated with vocational rehabilitation; and

               c.       Any physical impairment or disfigurement.

       WHEREFORE, Plaintiff respectfully prays for a money judgment in favor of

Plaintiff and against Defendant for special and general damages in an amount to be

proven at trial and for his costs of suit incurred herein and all other relief that this Court

deems just and appropriate.

                                THIRD CAUSE OF ACTION
                                    49 U.S.C. § 20701
                              LOCOMOTIVE INSPECTION ACT

       38.     Plaintiff re-alleges and re-incorporates the allegations in paragraphs 1

through 37 above as if fully set forth herein.

       39.     49 U.S.C. § 20701 states:

                                                  8
        Case 1:19-cv-00055-RJS Document 2 Filed 06/06/19 Page 10 of 15



              “Requirements for use

              “A railroad carrier may use or allow to be used a locomotive or tender on
              its railroad line only when the locomotive or tender and its parts and
              appurtenances

                       (1)    are in proper condition and safe to operate without
                              unnecessary danger of personal injury;

                       (2)    have been inspected as required under this chapter [49 U.S.C.
                              §§ 20701 et seq.] and regulations prescribed by the Secretary of
                              Transportation under this chapter [49 U.S.C. §§ 20701 et seq.];
                              and

                       (3)    can withstand every test prescribed by the Secretary under
                              this chapter [49 U.S.C. §§ 20701 et seq.].

       40.    At all times mentioned Defendant failed to comply with the statutory non-

delegable requirement of 49 U.S.C. § 20701, causing Plaintiff’s injuries.

       41.         Accordingly, Plaintiff makes the follow claim for damages:

              a.       Any noneconomic losses or injuries which Plaintiff has suffered to
                       date or which Plaintiff may suffer in the future, including: physical
                       and mental pain and suffering, inconvenience, emotional stress, and
                       impairment of quality of life;

              b.       Any economic losses or injuries which Plaintiff has suffered to date
                       or which Plaintiff will likely suffer in the future, including: loss of
                       earning or damage to his ability to earn money in the future;
                       reasonable and necessary medical treatment, and other expenses;
                       loss of fringe benefits; diminution of retirement benefits; and cost
                       associated with vocational rehabilitation; and

              c.       Any physical impairment or disfigurement.

       WHEREFORE, Plaintiff respectfully prays for a money judgment in favor of

Plaintiff and against Defendant for special and general damages in an amount to be



                                                9
        Case 1:19-cv-00055-RJS Document 2 Filed 06/06/19 Page 11 of 15



proven at trial and for his costs of suit incurred herein and all other relief that this Court

deems just and appropriate.

                                 FOURTH CAUSE OF ACTION
                                 VIOLATION OF 49 U.S.C. § 229.7

       42.   Plaintiff re-alleges and reincorporates the allegations in paragraphs 1

through 41 above as if fully set forth herein.

       43.   49 U.S.C. § 229.7, states in pertinent part:

              “Prohibitive acts and Penalties”

                       (a)    “Federal Rail Safety Laws (49 U.S.C. 20701-20703) make it
                              unlawful for any carrier to use or permit to be used on its line
                              any locomotive unless the entire locomotive and its
                              appurtenances

                                  (1)    Are in proper condition and safe to operate in the
                                         service to which they are put, without unnecessary
                                         peril to life or limbs; and

                                  (2)    Have been inspected and tested as required by this
                                         part.”

       44.   At all times herein mentioned, Defendant failed to comply with the statutory

non-delegable requirements of 49 U.S.C. § 229.7, causing Plaintiff’s injuries.

       45.         Accordingly, Plaintiff makes the follow claim for damages:

              a.       Any noneconomic losses or injuries which Plaintiff has suffered to
                       date or which Plaintiff may suffer in the future, including: physical
                       and mental pain and suffering, inconvenience, emotional stress, and
                       impairment of quality of life;

              b.       Any economic losses or injuries which Plaintiff has suffered to date
                       or which Plaintiff will likely suffer in the future, including: loss of
                       earning or damage to his ability to earn money in the future;

                                                 10
        Case 1:19-cv-00055-RJS Document 2 Filed 06/06/19 Page 12 of 15



                     reasonable and necessary medical treatment, and other expenses;
                     loss of fringe benefits; diminution of retirement benefits; and cost
                     associated with vocational rehabilitation; and

              c.     Any physical impairment or disfigurement.

       WHEREFORE, Plaintiff respectfully prays for a money judgment in favor of

Plaintiff and against Defendant for special and general damages in an amount to be

proven at trial and for his costs of suit incurred herein and all other relief that this Court

deems just and appropriate.

                                  FIFTH CAUSE OF ACTION
                                VIOLATION OF 49 C.F.R. § 229.21

       46.   Plaintiff re-alleges and reincorporates the allegations in paragraphs 1

through 45 above as if fully set forth herein.

       47.   49 C.F.R. § 229.21, states in pertinent part:

              “Daily Inspection”

                     (a)    “. . . each locomotive in use shall be inspected at least once
                            during each calendar day. A written report of the inspection
                            shall be made. This report shall contain the name of the
                            carrier; the initials and number of the locomotive; the place,
                            date and time of the inspection; a description of the non-
                            complying condition disclosed by the inspection; and the
                            signature of the employee making the inspection. . . . any
                            conditions that constitute non-compliance with any
                            requirement of this part shall be repaired before the
                            locomotive is used.”

       48.    On Plaintiff’s information and belief Daily Inspections were to be

performed, and were performed by Defendant’s employees who were designated as an

“Engineers.” On or before June 7, 2016, Defendant, through its agents, servants and

                                                 11
        Case 1:19-cv-00055-RJS Document 2 Filed 06/06/19 Page 13 of 15



employees designated as “Engineers,” failed to inspect the brake stick as required under

the statute set forth above.

       49.    At all times herein mentioned, Defendant failed to comply with the

statutory non-delegable requirement of 49 C.R.F. § 229.21, causing Plaintiff’s injuries.

       50.         Accordingly, Plaintiff makes the follow claim for damages:

              a.       Any noneconomic losses or injuries which Plaintiff has suffered to
                       date or which Plaintiff may suffer in the future, including: physical
                       and mental pain and suffering, inconvenience, emotional stress, and
                       impairment of quality of life;

              b.       Any economic losses or injuries which Plaintiff has suffered to date
                       or which Plaintiff will likely suffer in the future, including: loss of
                       earning or damage to his ability to earn money in the future;
                       reasonable and necessary medical treatment, and other expenses;
                       loss of fringe benefits; diminution of retirement benefits; and cost
                       associated with vocational rehabilitation; and

              c.       Any physical impairment or disfigurement.

       WHEREFORE, Plaintiff respectfully prays for a money judgment in favor of

Plaintiff and against Defendant for special and general damages in an amount to be

proven at trial and for his costs of suit incurred herein and all other relief that this Court

deems just and appropriate.

                                 SIXTH CAUSE OF ACTION
                               VIOLATION OF 49 C.F.R. § 229.45

       51.    Plaintiff re-alleges and reincorporates the allegations in paragraphs 1

through 50 above as if fully set forth herein.

       52.    49 C.F.R. § 229.45, states in pertinent part:


                                                 12
        Case 1:19-cv-00055-RJS Document 2 Filed 06/06/19 Page 14 of 15



              “General condition”

              “All systems and components on a locomotive shall be free of conditions
              that endanger the safety of the crew, locomotive or train.”

       53.    At all times mentioned herein, Defendant failed to comply with the

statutory non-delegable requirement of 49 C.F.R. § 229.45, causing Plaintiff’s injuries.

       54.         Accordingly, Plaintiff makes the follow claim for damages:

              a.       Any noneconomic losses or injuries which Plaintiff has suffered to
                       date or which Plaintiff may suffer in the future, including: physical
                       and mental pain and suffering, inconvenience, emotional stress, and
                       impairment of quality of life;

              b.       Any economic losses or injuries which Plaintiff has suffered to date
                       or which Plaintiff will likely suffer in the future, including: loss of
                       earning or damage to his ability to earn money in the future;
                       reasonable and necessary medical treatment, and other expenses;
                       loss of fringe benefits; diminution of retirement benefits; and cost
                       associated with vocational rehabilitation; and

              c.       Any physical impairment or disfigurement.

       WHEREFORE, Plaintiff respectfully prays for a money judgment in favor of

Plaintiff and against Defendant for special and general damages in an amount to be

proven at trial and for his costs of suit incurred herein and all other relief that this Court

deems just and appropriate.

                                     REQUEST FOR JURY TRIAL

Plaintiff respectfully demands a jury trial on all six (6) issues raised in this complaint.


   DATED and SIGNED this 6th day of June 2019.




                                                13
Case 1:19-cv-00055-RJS Document 2 Filed 06/06/19 Page 15 of 15



                            LeBaron & Jensen, P.C.


                            /s/L. Miles LeBaron___
                            L. Miles LeBaron
                            Melinda C. Hibbert
                            Attorneys for Plaintiff




                               14
